Quillian, Judge.
The defendant plead guilty to theft by taking. She was represented by private counsel retained by her. There were three co-defendants who were also represented by the same defense attorney.
At the direction of his clients, defense counsel entered into plea bargaining with the district attorney. An agreement was reached that the state would recommend 2 years probation and a fine of $200. As result of the plea bargaining, this defendant plead guilty to the charge of theft by taking and was sentenced to two years imprisonment to be probated upon condition precedent that a fine of $200 be paid. The defendant then began to complain of indigency by filing a motion to correct sentence which was denied and now has been appealed to this court. Held:
The defendant contends that because she is an indigent the Equal Protection Clause of the Federal *461Constitution was violated. The defendant’s contention is without merit. "One may waive or renounce what the law or Constitution has established in his favor.” Bradford v. Mills, 208 Ga. 198 (1) (66 SE2d 58).
Argued January 7, 1974
Decided March 14, 1974
Rehearing denied March 29, 1974.
James C. Bonner, Jr., for appellant.
John W. Underwood, District Attorney, George E. Argo, for appellee.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.